DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-17 are pending in this application.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 10-17 under 35 U.S.C. 112b have been fully considered and are persuasive. The rejections have been withdrawn. However, new 35 U.S.C. 112b rejections are applied to claims 10-16 based on the amendments.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 10-17 have been fully considered but they are moot in light of the references being applied in the current rejection.

Claim Objections
Claim 15 is objected to because of the following informalities: it doesn’t have period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 10-13 (line numbers refer to claim 10):
	Lines 10-11 recite “a process terminated in the any of running processes in the memory management process satisfies a predefined condition” but it is unclear whether the process is a process among any of the running processes or a process in the memory management process and it is unclear if the process is terminated or running. A suggested amendment is “a process in the any of running processes terminated in the memory management process satisfies a predefined condition”. 

Claims 14-16 are dependent claims of claim 10 and fail to resolve the deficiencies of claim 10, so they are rejected for the same reasons as claim 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kocharlakota et al. (US 10354609 B2 hereinafter Kocharlakota) in view of Chan (US 20080215871 A1).
Kocharlakota was cited in the previous office action.
As per claim 10, Kocharlakota teaches the invention substantially as claimed including an information processing apparatus (Fig. 1, 100 system), comprising: 
a processor to execute a plurality of processes (Col. 5 lines 32-33 the processor 240 is configured to execute the applications 262); and 
a memory to be used by the processor to execute the plurality of processes (Col. 5 lines 28-29 The processor 240 is also capable of executing other processes and programs resident in the memory 260), wherein the processor performs: 
a memory management process for monitoring a free space of the memory and terminating any of running processes upon detecting a shortage of the free space of the memory to increase the free space of the memory (Fig. 4, 5; Col. 8 lines 36-37 the electronic device 200 detects a low amount of available system resources; Col. 9 lines 63-Col. 10 line 4 the default resource management application 263 will begin to terminate empty applications 540 once the available memory 260 drops below 184 MB; If all the empty applications 540 are terminated and the available memory 260 is above the content provider application's 535 minimum resource threshold 510, the default resource management application 263 determines that the memory is sufficient for the user's experience.); and 
freeing up, in the memory, to increase the free space of the memory when a type or an operating state of a process terminated in the any of running processes in the memory management process satisfies a predefined condition (Col. 10 lines 5-12 when all the empty applications are terminated and the available memory is still below the content provider application's 535 minimum resource threshold 510 (as predefined condition), the default resource management application 263 would continue terminating processes until the available memory 260 is greater than the resource threshold 510 for the application state 505 of any remaining process for running applications 262; When the empty applications have already been terminated and the available memory is still below a minimum threshold, further processes are terminated to free up memory.).

Kocharlakota fails to teach a system cache free-up process for freeing up, in the memory, an entire area reserved as a cache area of an operating system when a type or an operating state a process terminated in the any of running processes in the memory management process satisfies a predefined condition.

However, Chan teaches a system cache free-up process for freeing up, in the memory, an entire area reserved as a cache area of an operating system when a type or an operating state a process terminated in the any of running processes in the memory management process satisfies a predefined condition ([0064] closing all applications with access need on the `Fixed` `System` hard disk(s) and flushing software disk caches for such hard disk(s), i.e. sub-steps (a) and (b); [0054] to perform sub-step (a), one has to stop or close all applications that have access requirements on the particular hard disk(s) under concern. To flush software disk caches, i.e. sub-step (b), one has to perform relevant command(s) offered by the disk caching software; [0049] Disk caches have to be flushed; Disk cache is a reserved portion of RAM used by an operating system. When an application needs access to fixed system hard disks, disk caches are flushed.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kocharlakota with the teachings of Chan to promote energy efficiency (see Chan, [0123] the running of the computer disklessly through using a ramdisk-based operating system represents energy saving).  
	

As per claim 11, Kocharlakota and Chan teach the information processing apparatus according to claim 10. Kocharlakota specifically teaches freed up when the process terminated in the any of running processes in the memory management process is a process whose operation cannot be perceived by a user (Fig. 4, 5; abstract lines 11-15 The at least one processor is further configured to terminate at least one of the one or more processes not corresponding to the functional mode when the amount of the system resource is below the minimum resource threshold; Col. 9 lines 56-63 Examples of application states 505 include foreground applications 515, visible applications 520, service applications 525, hidden applications 530, content provider applications 535, and empty application 540. Each application state 505 is associated with a resource threshold 510. The resource threshold 510 is also referred to as a minimum resource threshold for a specific application state 505; Col. 10 lines 9-12 terminating processes until the available memory 260 is greater than the resource threshold 510 for the application state 505 of any remaining process for running applications 262).
Additionally, Chan teaches wherein in the system cache free-up process, the cache area is freed up ([0064] closing all applications with access need on the `Fixed` `System` hard disk(s) and flushing software disk caches for such hard disk(s), i.e. sub-steps (a) and (b); [0049] Disk caches have to be flushed).

As per claim 12, Kocharlakota and Chan teach the information processing apparatus according to claim 10.  Kocharlakota specifically teaches freed up when the process terminated in the any of running processes in the memory management process is a process for sharing data with another process (Fig. 4, 5; abstract lines 11-15 The at least one processor is further configured to terminate at least one of the one or more processes not corresponding to the functional mode when the amount of the system resource is below the minimum resource threshold; Col. 9 lines 56-63 Examples of application states 505 include foreground applications 515, visible applications 520, service applications 525, hidden applications 530, content provider applications 535 (as process for sharing data with another process), and empty application 540. Each application state 505 is associated with a resource threshold 510. The resource threshold 510 is also referred to as a minimum resource threshold for a specific application state 505; Col. 10 lines 9-12 terminating processes until the available memory 260 is greater than the resource threshold 510 for the application state 505 of any remaining process for running applications 262).
Additionally, Chan teaches wherein in the system cache free-up process, the cache area is freed up ([0064] closing all applications with access need on the `Fixed` `System` hard disk(s) and flushing software disk caches for such hard disk(s), i.e. sub-steps (a) and (b); [0049] Disk caches have to be flushed).

As per claim 13, Kocharlakota and Chan teach the information processing apparatus according to claim 10. Kocharlakota specifically teaches freed up when the process terminated in the any of running processes in the memory management process is a process in which no process is executed (Fig. 4, 5; abstract lines 11-15 The at least one processor is further configured to terminate at least one of the one or more processes not corresponding to the functional mode when the amount of the system resource is below the minimum resource threshold; Col. 9 lines 56-63 Examples of application states 505 include foreground applications 515, visible applications 520, service applications 525, hidden applications 530, content provider applications 535, and empty application 540 (as process during which none is executed). Each application state 505 is associated with a resource threshold 510. The resource threshold 510 is also referred to as a minimum resource threshold for a specific application state 505; Col. 10 lines 9-12 terminating processes until the available memory 260 is greater than the resource threshold 510 for the application state 505 of any remaining process for running applications 262).
Additionally, Chan teaches wherein in the system cache free-up process, the cache area is freed up ([0064] closing all applications with access need on the `Fixed` `System` hard disk(s) and flushing software disk caches for such hard disk(s), i.e. sub-steps (a) and (b); [0049] Disk caches have to be flushed).

As per claim 15, Kocharlakota and Chan teach the information processing apparatus according to claim 10. Kocharlakota specifically teaches wherein upon detection of the shortage of the free space of the memory, in the memory management process, which one of the plurality of processes is to be terminated is selected, based on at least one of a criterion selected from a group consisting of the free space of the memory, a type of each of the plurality of processes, an operating state of each of the plurality of processes, and a memory usage in the memory for each of the plurality of processes (Fig. 4, 5; Col. 9 line 51-Col. 10 line 4 The default resource management table 500 and the functional mode resource management table 600 include application states 505 and resource thresholds 510. The application state 505 is used to determine the priority of specific processes for applications 262 that are currently operating. Examples of application states 505 include foreground applications 515, visible applications 520, service applications 525, hidden applications 530, content provider applications 535, and empty application 540. Each application state 505 is associated with a resource threshold 510. The resource threshold 510 is also referred to as a minimum resource threshold for a specific application state 505. Using the memory threshold 510 in FIG. 5, the default resource management application 263 will begin to terminate empty applications 540 once the available memory 260 drops below 184 MB. If all the empty applications 540 are terminated and the available memory 260 is above the content provider application's 535 minimum resource threshold 510, the default resource management application 263 determines that the memory is sufficient for the user's experience.).

As per claim 17, it is a method claim of claim 10, so it is rejected for the same reasons as claim 10 above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kocharlakota and Chan, as applied to claim 10 above, in view of Agnich et al. (US 10540355 B1 hereinafter Agnich).
Agnich was cited in the previous office action.
As per claim 14, Kocharlakota and Chan teach the information processing apparatus according to claim 10. Chan specifically teaches wherein the cache area of the operating system includes a page cache area, and the processor is capable of setting whether the system cache free-up process frees up the entire cache area ([0054] To flush software disk caches, i.e. sub-step (b), one has to perform relevant command(s) offered by the disk caching software that one is using for the particular operating system under concern or to issue programming instructions to the same effects. Flushing software disk caches is sometimes performed automatically by the operating system; [0064] closing all applications with access need on the `Fixed` `System` hard disk(s) and flushing software disk caches for such hard disk(s), i.e. sub-steps (a) and (b); [0049] Any system or application access to the hard disk(s) under concern has to be stopped before removal, including disk-caching activities. Disk caches have to be flushed).

	Kocharlakota and Chan fail to teach wherein the cache area of the operating system includes a slab cache area, and frees up only the page cache area or only the slab cache area.

However, Agnich teaches wherein the cache area of the operating system includes a slab cache area, and frees up only the page cache area or only the slab cache area  (Col. 5 lines 26-28 Particular embodiments use a compacting slab cache which stores data in compact slabs similar to what is used in a copying compacting garbage collector; Col. 5 lines 38-51 the cache cleaner may choose what data to evict from cache 60 in order to free space. Particular embodiments may use usage statistics to choose what cached elements to evict, compute eviction cost for candidate elements and evict the candidate elements with the lowest eviction costs and compacts cache slabs during the eviction process (e.g., similar to processes of a copying compacting garbage collector). Particular embodiments may choose to evict or preserve cache elements on an element-by-element basis. In contrast, prior database systems typically may be tied to the disk-block-based caches (“page caches”), and include approaches such as least recently used (LRU), Clock, adaptive replacement cache (ARC), and first in, first out (FIFO), which typically only evict or preserve entire disk blocks.).

	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kocharlakota and Chan with the teachings of Agnich because Agnich’s teaching of slab and page cache allows for just a portion of cache to be freed (see Agnich, Col. 4 lines 58-60 In addition, in particular embodiments, a database memory manager allocates and frees blocks of memory).
	
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kocharlakota and Chan, as applied to claim 10 above, in view of Kim et al. (US 20150095603 A1 hereinafter Kim).
Kim was cited in the previous office action.
As per claim 16, Kocharlakota and Chan teach the information processing apparatus according to claim 10. Kocharlakota specifically teaches wherein a priority of each of the plurality of processes is defined based on a type or an operating state of the process (Fig. 5; col. 9 lines 53-56 The application state 505 is used to determine the priority of specific processes for applications 262 that are currently operating.), and 
in the memory management process: upon detecting the shortage of the free space of the memory, the processor selects a candidate process to be terminated, based on the free space of the memory (Col. 9 lines 63-66 Using the memory threshold 510 in FIG. 5, the default resource management application 263 will begin to terminate empty applications 540 once the available memory 260 drops below 184 MB.). 

Kocharlakota and Chan fail to teach in the presence of a plurality of candidate processes to be terminated, the processor terminates a process with a lowest priority among the plurality of candidate processes; and in the presence of a plurality of processes with the lowest priority among the plurality of candidate processes to be terminated, the processor terminates a process with a largest memory usage in the memory among the plurality of processes with the lowest priority.

However, Kim teaches in the presence of a plurality of candidate processes to be terminated, the processor terminates a process with a lowest priority among the plurality of candidate processes; and in the presence of a plurality of processes with the lowest priority among the plurality of candidate processes to be terminated, the processor terminates a process with a largest memory usage in the memory among the plurality of processes with the lowest priority ([0067] lines 3-9 The process clearing module 330 may determine the number of selected processes having the lowest priority, and if the number of processes having the lowest priority is larger than 1, may select the processes having the lowest priority depending on the amount of the memory. The process clearing module 330 may select a process occupying the maximum amount of the memory; [0068] lines 3-5 If so, the process clearing module 330 may add the selected processes to the process list to be cleared, and may terminate the current operation flow; [0126] lines 1-10 According to various embodiments, at least part of a device (for example, modules or functions thereof) or a method (for example, operations) according to the various embodiments of the present disclosure may be embodied by, for example, an instruction stored in a non-transitory computer readable storage medium provided in a form of a programming module. When the command is executed by one or more processors (for example, processor 222), the one or more processors may perform a function corresponding to the command).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Kocharlakota and Chan with the teachings of Kim because Kim’s teaching of selecting the largest process of the lowest priority processes to terminate allows for more important processes to run smoothly ([0008] lines 1-10 When it is determined in operation 101 that the present idle memory is smaller than the threshold value (namely, the memory is insufficient), the electronic device may search processes of the memory based on the priority, and may calculate the amount of the memory accommodated by the processes in operation 103. In general, the importance value of the processes residing in the memory may be determined based on the priority of the processes. The priority of the processes may be related to the order scheduling and the type of processes.).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195